Citation Nr: 1704725	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee to include as secondary to squamous cell carcinoma of the rectum. 

2.  Entitlement to service connection for degenerative joint disease of the right knee to include as secondary to squamous cell carcinoma of the rectum. 

3.  Entitlement to service connection for degenerative joint disease of the left hip to include as secondary to squamous cell carcinoma of the rectum.

4.  Entitlement to service connection for a right ankle disability to include as secondary to squamous cell carcinoma of the rectum.

5.  Entitlement to service connection for enlarged inguinal lymph node to include as secondary to squamous cell carcinoma of the rectum.

6.  Entitlement to compensation based on the loss of a creative organ to include as secondary to squamous cell carcinoma of the rectum.

7.  Entitlement to an initial compensable rating for residuals of squamous cell carcinoma of the rectum.

8.  Entitlement to an initial compensable rating for residuals of vaginitis.

9.  Entitlement to a rating in excess of 10 percent for tinea versicolor.  

10.  Entitlement to an initial rating in excess of 40 percent for urinary incontinence (residual of squamous cell carcinoma of the rectum).

11.  Entitlement to an initial rating in excess of 60 percent for fecal incontinence (residual of squamous cell carcinoma of the rectum).

(The issue of whether additional VA disability compensation paid under the provisions of 38 U.S.C.A. § 1151 is subject to recoupment of an award settlement in a tort claim is addressed in a separate decision). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010, July 2010, May 2012, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case has a complicated procedural history.  In May 2009, the Veteran filed claims for service connection for residuals of chemotherapy and radiation treatment to include incontinence, joint problems, and digestive problems as well as higher ratings for left ankle fracture and tinea versicolor.

In January 2010, the RO granted a 20 percent rating effective in May 2009 for left ankle fracture and denied a higher rating for tinea versicolor.  The RO deferred the issues regarding service connection for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of radiation and chemotherapy treatment for squamous cell carcinoma of the rectum.  

In February 2010, the RO received the Veteran's notice of disagreement (NOD) to the denial of a higher rating for tinea versicolor.  

In a July 2010 rating action, the RO granted service connection for the residuals of squamous cell carcinoma (claimed as rectal cancer and digestive problems) under the provisions of 38 U.S.C.A. § 1151.  A non-compensable evaluation was assigned effective in May 2009.  Service connection was also granted for urinary incontinence and a 40 percent evaluation was assigned, effective May 2009.  Service connection was denied for degenerative joint disease (DJD) of the knees and right hip.  The issue of service connection for a right hip disability was deferred.  

In August 2010, the Veteran filed an NOD to the assignment of a noncompensable evaluation to the residuals of squamous cell carcinoma.  

Also in August 2010, the Veteran filed claims for service connection for right ankle, right shoulder, and right wrist disabilities.  

In October 2010, the Veteran disagreed with the evaluation assigned to the urinary incontinence as well as the denial of service connection for each knee and left hip secondary to radiation and chemotherapy treatment for rectal cancer.  The Veteran also disagreed with the offset that was applied to a sum of $500,000.00 that the Veteran received in a settlement of a federal tort claim for rectal cancer.  

In a separate Statement in Support of Claim, dated in October 2010, the Veteran reiterated her claims for service connection for right ankle, right shoulder, and right wrist disabilities.  She also claimed a digestive disorder secondary to exposure to contaminated water at Camp Lejeune.  

A rating action was issued in December 2011 that granted entitlement to TDIU; granted compensation under the provisions of 38 U.S.C.A. § 1151 for fecal incontinence (a 60 percent evaluation was assigned effective in May 2009); continued the 40 percent evaluation assigned for urinary incontinence; denied service connection for DJD of the right hip, right shoulder, and right wrist.  The issues of service connection for a right ankle disability and a digestive disorder secondary to exposure to contaminated water at Camp Lejeune were deferred.   

A statement of the case (SOC) was issued in December 2011 that addressed the issues regarding a higher evaluation for tinea versicolor; whether additional VA disability compensation paid under the provisions of 38 U.S.C.A. § 1151 is subject to recoupment of an award settlement in a tort claim; and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for fecal incontinence (although the claim had been granted in the December 2011 rating action).  

Later that month, the RO received an Appeal to Board of Veterans Appeals (VA Form 9), but only to the issue of a denial of a higher rating for tinea versicolor.  

In January 2012, the Veteran representative filed an NOD to the denials of service connection for right shoulder and right wrist disabilities. 

In January 2012, in pertinent part, the Veteran filed claims for service connection for left inguinal lymph node enlargement and loss of use of a creative organ, both secondary to radiation and chemotherapy treatment for rectal cancer.

In a May 2012 rating action, the RO denied service connection for a right ankle disability.  The claim for service connection for a digestive disorder secondary to exposure to contaminated water at Camp Lejeune was again deferred.  However, it does not appear that the RO ever adjudicated this issue.  As the Agency of Original Jurisdiction (AOJ) has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In June 2012, the RO received an NOD to the denial of service connection for a right ankle disability; however this NOD was deemed invalid by the RO as it was sent by an organization that was no longer representing the Veteran.  (The Board will accept this as a valid NOD.) 

In September 2012, the RO denied service connection for enlarged inguinal lymph node and loss of use of a creative organ.  The RO also granted service connection for vaginitis assigning a noncompensable evaluation effective May 2009.  

In September 2012, the RO issued an SOC that pertained to the issues regarding the claims for service connection for disabilities of the knees, left hip and right ankle; and entitlement to a compensable rating for residuals of squamous cell carcinoma of the rectum. 

In October 2012, the Veteran disagreed with the denial of service connection for an enlarged inguinal lymph node, loss of use of a creative organ, and the assignment of a noncompensable evaluation to vaginitis.  

In October 2012, the Veteran also submitted a VA 9 regarding all issues listed in the September 2012 SOC that addressed the claims for service connection for disabilities of the knees, left hip and right ankle; and entitlement to a compensable rating for residuals of squamous cell carcinoma of the rectum. 

In December 2012, the RO issued a SOC that listed the issues of service connection for the right shoulder disability and a right wrist disability.  The Veteran did not file a timely appeal to the denials.

The RO issued a supplemental statement of the case (SSOC) in December 2012 that addressed the claims for service connection for disabilities of each knee, left hip and right ankle; as well as, entitlement to higher ratings for tinea versicolor and fecal incontinence; whether additional VA disability compensation paid under the provisions of 38 U.S.C.A. § 1151 is subject to recoupment of an award settlement in a tort claim; and entitlement to service connection for rectal cancer (which has been granted).

Finally, the RO issued an SSOC in July 2015 that addressed the claims for service connection for disabilities of each knee, and left hip; as well as, entitlement to higher ratings for tinea versicolor and fecal incontinence; and whether additional VA disability compensation paid under the provisions of 38 U.S.C.A. § 1151 is subject to recoupment of an award settlement in a tort claim.

A video conference was held before the undersigned Veterans Law Judge (VLJ) in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran provided an NOD to the 40 percent rating that was assigned in the July 2010 rating action that granted service connection for urinary incontinence.  In October 2012, she also disagreed with the September 2012 rating action that denied service connection for an enlarged inguinal lymph node and loss of use of a creative organ, as well as, the assignment of a noncompensable evaluation to vaginitis.  The RO has not issued a SOC to these denials.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Also noted above, in pertinent part, the RO issued an SSOC in December 2012 that addressed the claim for a higher rating for fecal incontinence.  The SSOC did not address the critical factors in the establishment of a higher rating for fecal incontinence (nor a subsequent July 2015 SSOC).  The SSOC cannot by law serve as an initial determination by the AOJ.  See 38 C.F.R. §§ 19.29, 19.30.  The purpose of the rule encompassed in 38 C.F.R. § 19.31(a) was to help eliminate confusion on the part of appellants as to whether they must respond to an SSOC.  See 38 C.F.R. § 19.31(a) ("In no case will a [s]upplemental [s]tatement of the [c]ase be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [s]tatement of the [c]ase . . .").  

At her video conference conducted in September 2016, the Veteran reported that she was receiving upcoming VA treatment.  She further indicated that she has received pertinent medical treatment from the Van Dorn and Charlotte VA facilities; Piedmont Medical Center in Rock Hill; and Levine Cancer Institute.  She also indicated that several radiologists have indicated that her joint disabilities are related to her radiation and chemotherapy.  
In regard to her claims for service connection for DJD of the knees, right ankle, and left hip; VA examination was conducted in May 2012.  The VA physician found that the Veteran's joint disabilities were unrelated to her radiation and chemotherapy.  In providing her rationale, the physician pointed out that DJD is a mechanical process.  The physician also noted that she consulted with a radiation radiologist.  However, in October 2012 the Veteran submitted computer-generated literature regarding the long-term side effects of radiation treatment for rectal cancer.  One of the long-term consequences of radiation treatment mentioned in the article included joint problems.  The physician in providing her rationale for the unfavorable opinion failed to comment on this article or the long-term effects of radiation and chemotherapy.  Moreover, the physician did not comment on the possible secondary effect of radiation and chemotherapy on her DJD.  In other words, whether the cancer treatment aggravated (permanently worsened) her DJD of the knees, left hip and right ankle.  Therefore another opinion is needed.    

Lastly, the Veteran also indicated that her service connected disabilities on appeal have worsened since her most recent VA examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated her for the disabilities on appeal, to include treatment records dated since July 2015 from the Van Dorn and Charlotte VA facilities; current records from the Piedmont Medical Center in Rock Hill; and current records from Levine Cancer Institute.  She should identify and attempt to obtain medical records and opinions of the radiologists that have indicated her variously diagnosed joint disabilities are related to her radiation and chemotherapy treatment.  Make arrangements to obtain all records that she adequately identifies.  

2.  After completing the above development, schedule a VA examination to determine the nature and etiology of her bilateral knee, left hip and right ankle disabilities.  After a thorough review of the record, the examiner is asked to provide an opinion as to the following:

a.  Whether disabilities of the knees, left hip and right ankle are as least as likely as not (probability of at least 50 percent) directly related to the Veteran's service.  

b.  Whether disabilities of the knees, left hip, and right ankle are caused by or aggravated (permanently worsened) by the radiation and chemotherapy used to treat the Veteran's service-connected rectal cancer.

The examiner should comment on the long term-effects of treatment by radiation and chemotherapy. 

3.  Schedule a VA examination to determine the severity of her tinea versicolor and residuals of squamous cell carcinoma of the rectum to include fecal incontinence.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability on appeal. 

4.  The RO should issue to the Veteran and her representative an SOC addressing the denial of her claim for the claim for a rating in excess of 60 percent for fecal incontinence.  This should include the laws and regulations that pertain to such a claim.

5.  The RO should issue to the Veteran and her representative an SOC addressing the denial of her claims for entitlement to service connection for an enlarged inguinal lymph node; service connection for loss of use of a creative organ; entitlement to a compensable initial rating for vaginitis; and an initial rating higher than 40 percent rating for urinary incontinence.  This should include the laws and regulations that pertain to these claims.  Along with the SOC, the RO must furnish to the Veteran and her representative a VA Form 9, and afford them the applicable time period for perfecting an appeal as to these pertinent issues.  The Veteran and her representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected.

6.  Thereafter, re-adjudicate the issues on appeal.



	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




